Title: The Commissioners to John Paul Jones, 25 May 1778
From: First Joint Commission at Paris,Adams, John
To: Jones, John Paul


     
     Passy, 25 May 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:112–114. Responding to Jones’ letters of 9 and 16 May (both above), the Commissioners’ letter, drafted by Adams, congratulated him on his arrival at Brest, requested an account of his voyage, and advised him of their preference that his prisoners be exchanged in Europe rather than sent to America in the Drake. The Commissioners expressed regret that Jones had not sent them a detailed account of his cruise and the prizes taken and requested a copy of a congressional resolve on the disposal of prizes. The Commissioners then gave Jones several reasons for refusing his draft in favor of Bersolle. Finally, taking a paragraph from Arthur Lee’s unsent letter to Jones of 17 May (DLC: Franklin Papers), they noted that Lt. Thomas Simpson would have to be sent to America because of the impossibility of convening a court martial in France and questioned Jones’ judgment in ordering Simpson’s arrest because of the “troublesome” consequences of such an act in a foreign country.
     Unknown to Adams and Lee, this letter may have initiated a correspondence between Jones and Benjamin Franklin. In his first letter, dated 27 May and answered by Jones on 1 June, Franklin sought to mitigate the effect of the Commissioners’ letter of the 25th and ended with the statement that “it will always be a pleasure to me to contribute what may lie in my power towards your advancement and that of the brave officers and men under your command” (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 2:599; Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 1:433). Later letters of 1 and 10 June offered Jones a post that he had unsuccessfully sought during an earlier visit to Paris in January, the command of the Indien, a frigate built for the United States at Amsterdam and then transferred to France because of problems with Dutch neutrality. With the offer of a new command came an invitation to visit Paris to consult on the matter, a request that Jones agreed to in a letter to Franklin of 6 June (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 2:599–600; Morison, John Paul JonesSamuel Eliot Morison, John Paul Jones, a Sailor’s Biography, Boston and Toronto, 1959., p. 120–124, 174; Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 1:436).
     Franklin, in his letters of 1 and 10 June, made it clear that Adams and Lee were and would remain ignorant of the proposed new command in order to preserve secrecy, a situation that significantly affected the later correspondence and activities of the three Commissioners in regard to Jones (see, in particular, the Commissioners to Jones, 16 June, calendared; Arthur Lee to JA, 5 July, and note 1, both below). Although the need to preserve security was certainly a consideration, the withholding of information from Adams and Lee can also be seen as an indication of Franklin’s dominant position within the Commission and, possibly, his desire to cut off from the substantive work of the Commission two members that he believed to be a part of a faction arrayed against him. These interpretations help explain a passage in Adams’ Autobiography. There he declared that with the letter here under review and some others written at the same time, all of which he was doubtful that Franklin would sign, “the Die was cast.” Rumors became rife that “Mr. Adams had joined with Mr. Lee against Dr. Franklin” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:116–117).
    